Case: 16-60431       Document: 00514038340         Page: 1     Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                       No. 16-60431                                FILED
                                                                               June 19, 2017

VIRGINIA LAY,
                                                                              Lyle W. Cayce
                                                                                   Clerk

               Plaintiff - Appellant

v.

SINGING RIVER HEALTH SYSTEM,

               Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:15-CV-130


Before BARKSDALE, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Virginia Lay challenges the summary judgment granted Singing River
Health System against this action, which claims age discrimination in her
termination in conjunction with a reduction-in-force.                She fails to show a
genuine dispute of material fact for whether Singing River’s reason for
termination was pretext for such claimed discrimination. AFFIRMED.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60431     Document: 00514038340     Page: 2   Date Filed: 06/19/2017



                                  No. 16-60431
                                        I.
      Singing River is a non-profit healthcare provider in Jackson County,
Mississippi. Lay began working for Singing River as director of managed care
in 1999, at age 50. In that position, according to her deposition, she was
responsible for, inter alia: “[m]anaged care contracting, reviewing, working
with insurance companies to become in network with” them, and running the
physician hospital organization at Singing River, Premier Health.
      In 2013, Singing River moved Lay’s managed-care department within
the clinical-integration department, as discussed infra. In doing so, Lay went
from reporting directly to the chief financial officer (CFO), Louis Lee Bond, to
reporting to the vice president of clinical integration, Chris Morgan, then age
50. As Morgan explained in his deposition, “managed care was transferred to
[clinical integration] because of the . . . similarity in work” between the two
departments. He further stated: “the purpose of clinical integration is to sell
services. So is managed care[; its purpose] is to sell services”.
      Through an audit in early 2014, Singing River discovered an $88 million
shortfall caused by overstatements of accounts receivable. According to the
deposition of Singing River’s chief executive officer (CEO), Kevin Holland, the
audit forced the hospital “into a position of having to evaluate everything that
we were doing and evaluate every position in the organization.           And we
determined where we were effective, where we were not effective”.
      On the verge of bankruptcy, Singing River hired an outside consultant,
The Godbey Group, to evaluate, inter alia, the performance of the managed-
care department.     Godbey found Singing River’s “historical approach to
financial services . . . [i]ncluding the managed care” contracts “woefully
inadequate”.    According to CEO Holland, on Godbey’s recommendation,
Singing River “went back and renegotiated all of [its] managed care contracts,
and [it] had a tremendous amount of success with that”.
                                        2
    Case: 16-60431    Document: 00514038340    Page: 3   Date Filed: 06/19/2017



                                No. 16-60431
      During the restructuring in April 2014, Morgan, CEO Holland, and chief
human resources officer (CHRO), Craig Summerlin, discussed possible
changes to Morgan and Lay’s department. As Morgan stated in his deposition,
he, CEO Holland, and CHRO Summerlin “decided that [they] would eliminate
[Lay]’s position, that [they] would restructure, . . . and that [they] could
probably get by with one person; and then merge managed care with clinical
integration to provide more support for whatever parts of clinical integration
and managed care would continue”.
      Singing River’s decisionmakers combined portions of Lay’s and Morgan’s
jobs into a new director-of-collaborative-care-network position.       Morgan
decided to leave Singing River within a month of formulating the restructuring
plan, knowing the restructuring would adversely affect his job as well.
      Before leaving, Morgan met with Lay and CHRO Summerlin on 22 April
2014 to discuss the restructuring of the managed-care department. Lay stated
in her deposition that Morgan told her she had to retire, but did not mention
that her position was being eliminated. Rather, she stated, Morgan said:
“We’re looking for people like you who can get the retirement and make the
high salary”. The parties agree Lay was able to work through June 2014 to
maximize her retirement benefits.
      When deposed, Morgan could not recall whether Lay expressly accepted
the retirement plan, but he construed as her acceptance her assistance in
drafting her farewell email. Morgan sent that email to the Singing River staff
on 25 April 2014. In response, Lay’s 7 May 2014 email to Morgan stated she
had “a number of productive years left and therefore [she was] not willing to
retire” because doing so would cause “considerable financial hardship”.
      Soon thereafter, Lay met again with Morgan and CHRO Summerlin to
discuss her retirement. In her deposition, Lay stated: she was first informed
her position was being “eliminated” at this second meeting; and she was
                                      3
    Case: 16-60431     Document: 00514038340     Page: 4   Date Filed: 06/19/2017



                                  No. 16-60431
advised she could apply for other positions within Singing River. Before her
position ended, Lay was again encouraged to monitor the Singing River
website for job postings of interest to her.
      According to Lay, she was forced to retire. In that regard, Lay decided
not to apply for any positions at Singing River, and stated in her deposition
she did not apply for the position she contends replaced her own because the
job description included requiring a master’s degree, which she did not have.
In her deposition, she stated no one dissuaded her from applying for the
position; she understood her position was to be combined with her supervisor’s
to create a new position; and she admitted her assertion—later made plain in
her opening brief here—that the new position’s responsibilities overlapped
with her former responsibilities by “99.9%” was conjecture, based on her
cursory review of the new job posting online and the remarks of two employees.
      Lay made few attempts to seek comparable employment; and her search
for comparable positions concluded after a single conversation with a
professional at another local hospital, in which she was told that hospital was
not looking to fill a comparable position. At the end of her work for Singing
River in June 2014, Lay earned $160,000 annually. Her job search concluded
when she took a full-time job, earning $3,000 monthly.
      Around the time the restructuring plan was created—April 2014, before
Lay left Singing River—CFO Bond hired Brian Argo as executive director of
finance. After Lay’s alleged forced retirement, Argo temporarily took over her
responsibilities running the managed-care department.
      Argo was 30 and had a master’s degree. He had previously served as
vice president and chief revenue officer for the Children’s Hospital Medical
Center in Omaha, Nebraska. Initially, he oversaw some of managed care,
Lay’s former work. At the same time, Argo continued to oversee the finance


                                        4
    Case: 16-60431    Document: 00514038340    Page: 5   Date Filed: 06/19/2017



                                No. 16-60431
department. He stated in his deposition that Lay’s previous duties, which he
assumed, did not consume the majority of his day.
      Argo continued handling managed care until January 2015, when he
hired Jason Rickley, then 32, to fill the new director-of-collaborative-care-
network position—which, as previously noted, effectively combined Morgan’s
clinical-integration and Lay’s managed-care positions.           The position
streamlined collaborative-care and managed-care elements, along with
analytical elements and population-health initiatives.     Collaborative care
involved providing credentialing for providers. As CFO Bond stated in his
deposition, the new job included duties distinct from those for which Lay had
experience.
      The director-of-collaborative-care-network job description was posted in
November 2014. After being hired in January 2015, Rickley did not work
strictly on managed care, as Lay had. In addition to managed-care contracting,
Rickley performed reimbursement contract modeling and analysis, and
monitored Singing River’s population-health initiative—managing patients’
health and hospital experience from start to finish. His annual salary was
$110,000.     When hired, he was enrolled in a master’s-degree program in
healthcare administration.
      Lay filed this action in April 2015, claiming she was terminated because
of her age. Singing River moved for summary judgment approximately a year
later. The motion was granted in June 2016. Lay v. Singing River Health Sys.,
190 F. Supp. 3d 599, 601 (S.D. Miss. 2016).
      In granting summary judgment, the court concluded Lay failed to
demonstrate a genuine dispute of material fact “regarding whether age was a
factor in Singing River’s decision to terminate her employment”. Id. Contrary
to discrimination, the court highlighted: “Morgan in fact delayed termination
of Lay’s position until she was eligible for retirement benefits”. Id. at 603.
                                      5
    Case: 16-60431     Document: 00514038340      Page: 6   Date Filed: 06/19/2017



                                   No. 16-60431
Concluding “Lay was clearly terminated as part of a reduction-in-force”, and
applying the “slightly different prima facie elements for a reduction-in-force
case”, the court ruled there were no genuine disputes of material fact to rebut
Singing   River’s    proffered   “legitimate,   non-discriminatory   reason”    for
eliminating Lay’s position. Id. at 602–03.
                                        II.
      The summary-judgment record consists of depositions of Lay; CHRO
Summerlin; CEO Holland; former vice president of clinical integration,
Morgan; CFO Bond; director of revenue integrity, Mark LaFontaine; executive
director of finance, Argo; director of collaborative-care network, Rickley;
executive assistant to CEO Holland, Windy Taylor; Epic implementation
director, Sandra Murray; and benefits specialist, Hattie Williams. Also in the
record are Singing River’s job descriptions for revenue-cycle project director (a
position similar to managed-care director), director of collaborative-care
network, and vice president of clinical integration; declarations by CHRO
Summerlin and CFO Bond; Lay’s work evaluations for 2010, 2011, and 2013;
EEOC charges filed by Lay and Murray; news publications reporting on the
financial shortfall; emails and other correspondence; the list of individuals
terminated by Singing River in conjunction with the reduction-in-force; Lay’s
second amended complaint; and Singing River’s discovery responses.
      It goes without saying that a summary judgment is reviewed de novo,
applying the same standard as the district court. E.g., Moss v. BMC Software,
Inc., 610 F.3d 917, 922 (5th Cir. 2010) (citing Threadgill v. Prudential Sec.
Grp., Inc., 145 F.3d 286, 292 (5th Cir. 1998)). “The court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). Along that line, the evidence in the summary-judgment record
is viewed in the light most favorable to the non-movant. E.g., Davidson v. City
                                         6
    Case: 16-60431    Document: 00514038340     Page: 7   Date Filed: 06/19/2017



                                 No. 16-60431
of Stafford, Tex., 848 F.3d 384, 390 (5th Cir. 2017). In other words, summary
judgment is improper if a reasonable factfinder could find in favor of the non-
movant.    E.g., id. at 394 (reversing summary judgment because factual
disputes resolved favorably for the non-movant constituted a colorable claim).
In that regard, mere conclusory allegations will not defeat a summary-
judgment motion because they do not constitute competent summary-
judgment evidence. E.g., Moss, 610 F.3d at 922.
      The Age Discrimination in Employment Act (ADEA) proscribes an
employer’s “discharg[ing] any individual” because of his or her age. 29 U.S.C.
§ 623(a)(1). Under the ADEA, Lay must demonstrate she would not have been
terminated but for the alleged discrimination. Gross v. FBL Fin. Servs., Inc.,
557 U.S. 167, 176 (2009).
      Toward that end, the more than well-known burden-shifting analysis is
employed. A plaintiff who establishes a prima facie case of age discrimination
“raises an inference of unlawful discrimination”. Nichols v. Loral Vought Sys.
Corp., 81 F.3d 38, 41 (5th Cir. 1996). As a result,

            [t]he burden of production then shifts to the defendant
            to proffer a legitimate, non-discriminatory reason for
            the challenged employment action. The defendant
            may meet this burden by presenting evidence that “if
            believed by the trier of fact, would support a finding
            that unlawful discrimination was not the cause of the
            employment action.”

Id. (internal citation omitted) (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S.
502, 506–08 (1993)). If defendant meets that burden, “the presumption of
discrimination created by the plaintiff’s prima facie case disappears and the
plaintiff must meet [her] ultimate burden of persuasion on the issue of
intentional discrimination”. Machinchick v. PB Power, Inc., 398 F.3d 345, 350
(5th Cir. 2005).

                                       7
       Case: 16-60431   Document: 00514038340     Page: 8   Date Filed: 06/19/2017



                                   No. 16-60431
                                        A.
        The parties agree Lay was terminated during a reduction-in-force (RIF).
For such RIF circumstances, the elements for the requisite prima facie case
are:
              In a reduction-in-force case, a plaintiff makes out a
              prima facie case by showing (1) that [s]he is within the
              protected age group; (2) that [s]he has been adversely
              affected by the employer’s decision; (3) that [s]he was
              qualified to assume another position at the time of the
              discharge; and (4) “evidence, circumstantial or direct,
              from which a factfinder might reasonably conclude
              that the employer intended to discriminate in reaching
              the decision at issue.”
Nichols, 81 F.3d at 41 (quoting Amburgey v. Corhart Refractories Corp., Inc.,
936 F.2d 805, 812 (5th Cir. 1991)).

        In granting summary judgment, the district court assumed arguendo a
prima facie case was established. Lay, 190 F. Supp. 3d at 602 (“the Court will
assume without deciding that Lay has cleared the relatively low hurdle of
establishing a prima facie case”). Although the prima facie vel non issue was
inadequately briefed here, we will likewise assume arguendo that a prima facie
case is established. (To that end, appellant’s brief should include citations to
the record in the argument section and not merely in the earlier recitation of
facts.)
        Accordingly, at issue are: whether Singing River proffers “a legitimate,
non-discriminatory reason for the challenged employment action”, Nichols, 81
F.3d at 41; and, if so, whether Lay “meet[s her] ultimate burden of persuasion
on the issue of intentional discrimination”, Machinchick, 398 F.3d at 350.
                                        B.
        For its claimed non-discriminatory reason, Singing River contends: it
restructured multiple departments during large-scale financial hardship; and

                                         8
    Case: 16-60431    Document: 00514038340    Page: 9   Date Filed: 06/19/2017



                                No. 16-60431
Lay’s was one of many positions eliminated. Eliminating positions amidst
department restructuring is legitimate and non-discriminatory. Berquist v.
Wash. Mut. Bank, 500 F.3d 344, 356–57 (5th Cir. 2007).
      The summary-judgment record documents the weight of Singing River’s
financial burden, with an audit’s confirming $30 million in losses in 2013 and
2014 each. Obviously, questioning how an entity handled a financial crisis—
even proving its decisions ill-advised—does not amount, without more, to
pretext for discrimination. “Our anti-discrimination laws do not require an
employer to make proper decisions, only non-retaliatory ones.” LeMaire v. La.
Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007). Because Lay’s
position was not singularly eliminated, and because the elimination was part
of significant restructuring during well-demonstrated financial hardship,
Singing River presents “a legitimate, non-discriminatory reason for the
challenged employment action”. Nichols, 81 F.3d at 41.
                                      C.
      Therefore, the “ultimate burden” rests with Lay. Machinchick, 398 F.3d
at 350. Relying on Rachid v. Jack in the Box, Inc., Lay asserts a reasonable
factfinder could find age discrimination was the more likely reason for her
termination than the reasons offered by Singing River. 376 F.3d 305 (5th Cir.
2004).
      Among the evidence cited for purportedly establishing a reasonable
factfinder could determine age discrimination was Singing River’s more likely
motivation, Lay notes Rickley, whom she views as her replacement, is half her
age. She further contends she was forced to retire because of her age and
pension status. Finally, Lay contends, through depositions: a Singing River
human-resources employee, Sandra Murray, told Lay that she saw age
discrimination in firing “all the time”; and Windy Taylor, the former assistant


                                      9
   Case: 16-60431     Document: 00514038340      Page: 10   Date Filed: 06/19/2017



                                  No. 16-60431
to Singing River’s CEO Holland, stated Holland made a disparaging remark
about older female employees in 2005.
                                        1.
      While Lay claims her position was replaced by a higher-paid position of
essentially identical function, CFO Bond stated in his deposition that the new
position consolidated not only Lay’s prior responsibilities but those of her
supervisor, Morgan, such that a one-to-one comparison is inappropriate.
Morgan stated in his deposition that he understood his job “was going to be
eliminated and/or merged”, and he took part in developing that strategy.
      Lay asserts: the new position “entailed 99.9% of [her] previous job duties
under a different title”; and Singing River did not save money in eliminating
her position because the new employee whose responsibilities included hers
was paid a higher salary. The “99.9%” assertion in Lay’s brief appears to derive
from her deposition, when, as discussed supra, she stated she estimated the
calculation from the job profile she read online. Lay further stated she did
“[n]ot specifically” know the full responsibilities required for the new position.
A reasonable factfinder would not be persuaded by pure conjecture; there is no
genuine dispute of material fact on this point. Berquist, 500 F.3d at 356.
      Again, to the question of cost via an allegedly higher-paid position, Lay
neither challenges the record’s confirming $30 million losses in 2013 and 2014,
nor overcomes our court’s not critiquing business decisions, to the extent they
do not evidence discrimination. LeMaire, 480 F.3d at 391. Accordingly, to the
extent Lay contends she was “replaced” by someone half her age, replacement
is an inaccurate characterization; therefore, the new employee’s age is
immaterial. As to being “replaced” by anyone, Lay “fails to raise a genuine
[dispute] of material fact regarding the evidence presented to support [Singing
River]’s legitimate, non-discriminatory reason for [her] termination”. Berquist,
500 F.3d at 356.
                                       10
   Case: 16-60431    Document: 00514038340      Page: 11   Date Filed: 06/19/2017



                                 No. 16-60431
                                      2.
      Next, Lay contends she was forced to retire because of her age and
pension status. “We do not preclude the possibility that an employer who
targets employees with a particular pension status on the assumption that
these employees are likely to be older thereby engages in age discrimination.”
Hazen Paper Co. v. Biggins, 507 U.S. 604, 612–13 (1993).
      The summary-judgment record, however, demonstrates Lay was not
forced to retire, as though a younger person replaced her precise position: her
position was eliminated, among other positions, amidst financially-driven
restructuring. The summary-judgment record demonstrates discussions of
Lay’s retirement status were held subsequent to acknowledgement that her
position would be eliminated. Lay points to nothing in the summary-judgment
record demonstrating her age was expressly discussed during conversations
about her termination.
      Because Lay provides no evidence that her superiors’ discussion of her
pension status was made in anything other than a helpful spirit, Lay does not
create a genuine dispute of material fact concerning whether Singing River
“target[ed] employees with a particular pension status”. Id. Therefore, as to
whether Lay was forced to retire, she “fails to raise a genuine [dispute] of
material fact regarding the evidence presented to support [Singing River]’s
legitimate, non-discriminatory reason for [her] termination”. Berquist, 500
F.3d at 356.
                                      3.
      Finally, Lay relies on the two above-described sets of hearsay as evidence
of age discrimination. She contends, relying on the deposition of Windy Taylor,
former executive assistant to Singing River’s CEO Holland, that Holland made
age-related derogatory comments about employees; and Lay stated in her
deposition that Elaine Hiers, program specialist for payroll and retirement,
                                      11
   Case: 16-60431    Document: 00514038340     Page: 12   Date Filed: 06/19/2017



                                No. 16-60431
from whom the summary-judgment record contains no evidence, remarked she
saw age-based discrimination “all the time” within Singing River. (Another
former employee, Sandra Murray, was deposed.          At her deposition, she
discussed her own age-discrimination EEOC claim, though she admitted to
never personally hearing any age-related discriminatory comments around
Singing River regarding her or Lay. In other words, this is an instance in
which a former employee, who alleged age discrimination, cannot recall a
single concrete, age-related comment.)
                                     a.
     As for the alleged remarks by CEO Holland, the record demonstrates
Windy Taylor, in her deposition, could recall only one remark, from 2005,
approximately nine years before Lay’s alleged forced retirement.         Taylor
recalled Holland stated women above age 40 should not be in management.
Undermining the statement’s veracity, Taylor admitted to speaking ill of CEO
Holland and mocking him on social media. Given the ambiguity, the alleged
age-related comment lacks the requisite genuine dispute of material fact.
     But, even if accurate, the remark fails our court’s test for workplace
comments indirectly evidencing age discrimination:
           Where a plaintiff offers remarks as circumstantial
           evidence alongside other alleged discriminatory
           conduct, . . . a plaintiff need only show (1)
           discriminatory animus (2) on the part of a person that
           is either primarily responsible for the challenged
           employment action or by a person with influence or
           leverage over the relevant decisionmaker.

Reed v. Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012). In the light of
Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133 (2000), Reed
distinguished that workplace remarks offered as direct evidence of
discrimination are still held to the CSC Logic test: “Remarks may serve as
sufficient evidence of age discrimination if the offered comments are: 1) age
                                      12
   Case: 16-60431     Document: 00514038340     Page: 13   Date Filed: 06/19/2017



                                 No. 16-60431
related; 2) proximate in time to the terminations; 3) made by an individual
with authority over the employment decision at issue; and 4) related to the
employment decision at issue”. Brown v. CSC Logic, Inc., 82 F.3d 651, 655 (5th
Cir. 1996).
      Here, while CEO Holland surely held leverage over any relevant
decisionmakers who chose to consolidate Lay’s position, the one remark his
former assistant recalled was not discriminatory animus. Reed, 701 F.3d at
441. The alleged 2005 remark’s absence of implication that “senior managers
were to be fired to make room for younger trainees” weighs against such
animus. Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002).
“Moreover, even if [the comment was] direct evidence of discrimination, this
evidence is ‘insignificant in comparison to the evidence of’ [Singing River]’s
legitimate reasons for [Lay’s RIF retirement], and ‘thus is insufficient, on its
own, to establish discrimination’”. Rodriguez v. Eli Lilly & Co., 820 F.3d 759,
765 (5th Cir. 2016) (quoting Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400,
405 (5th Cir. 2001) (Rodriguez was appealed after summary judgment rather
than after trial.))   And, obviously, the alleged comment is far from being
“proximate in time” to Lay’s retirement.
                                       b.
      The second point of hearsay was the alleged comment by Elaine Hiers, a
payroll and retirement specialist in Singing River’s human-resources
department.    Lay stated in her deposition that Hiers, learning of Lay’s
severance, recounted to Lay seeing age discrimination at Singing River “all the
time”. As noted, the summary-judgment record contains no deposition of, or
other evidence from, Hiers; there is only an email from Lay to Hiers requesting
a meeting after Morgan’s email announcing Lay’s retirement.
      Needless to say, Lay’s recollection of Hiers’ statement is inadmissible
hearsay. Lay contends the statement is an admission by a party opponent,
                                      13
   Case: 16-60431     Document: 00514038340       Page: 14   Date Filed: 06/19/2017



                                  No. 16-60431
which, subject to Federal Rule of Evidence 801(d)(2)(D), is not hearsay. Hiers,
however, was not a party opponent for the purpose of employment-
discrimination proceedings.
       To qualify for that exception, “the declarant must be involved in the
decision making process affecting the employment action involved”. Kelly ex
rel. All Heirs at Law of Kelly v. Labouisse, No. 3:07-cv-631, 2009 WL 427103,
at *3 (S.D. Miss. 19 Feb. 2009), aff’d sub nom. Kelly v. Labouisse, 364 F. App’x
895 (5th Cir. 2010); see also Ramirez v. Gonzales, 225 F. App’x 203, 210 (5th
Cir. 2007).    Lay does not contend Hiers was involved in any of the RIF
retirement-or-hiring decisions at issue in this action, rendering the alleged
statement inadmissible for summary-judgment consideration.
       But, even assuming arguendo the alleged statement is an admission by
a party opponent, the remark fails the Reed standard for workplace remarks
constituting circumstantial evidence of age discrimination: Hiers was neither
“primarily responsible for the challenged employment action” nor “a person
with influence or leverage over the relevant decisionmaker”. Reed, 701 F.3d at
441.
       Finally, Lay emphasizes Reeves, in which the Supreme Court overturned
our court’s reversal of a jury verdict for age discrimination because our court
“failed to draw all reasonable inferences in favor of [plaintiff]”, inter alia
relying   on   non-dispositive   evidence   for    defendant’s    proffered   non-
discriminatory firing rationale, and discounting age-related comments “not
made in the direct context of [plaintiff’s] termination”. 530 U.S. at 152–53.
Reeves, however, is distinguishable.
       In Reeves, but not in the present action: plaintiff was fired outright and
not encouraged to apply for other positions in the company; plaintiff directly
rebutted claims of poor performance through records demonstrating
satisfactory performance; plaintiff testified defendant made disparaging, age-
                                       14
      Case: 16-60431   Document: 00514038340     Page: 15   Date Filed: 06/19/2017



                                  No. 16-60431
related comments directly to, and about, plaintiff; defendant offered no
contention of eliminating plaintiff’s position out of financial necessity; and a
jury found for plaintiff prior to appeal. Id. at 144–45 (plaintiff fired, rebutted
poor performance, no dispositive evidence supporting defendant’s explanation);
151–52 (age-disparaging comments); 139 (jury verdict for plaintiff).         Most
notably, Reeves did not involve a RIF, which is evaluated by the earlier-
described separate prima facie standard. See generally id.; Nichols, 81 F.3d at
41.
        Lay offers nothing but conjecture about the manner in which her position
was consolidated or her estimation that the new position was “99.9%” the same
as her former position, based on her single review of a job posting. Lay’s
further conjecture that other cost-saving methods were available to Singing
River is inappropriate for us to consider. LeMaire, 480 F.3d at 391. Lay does
not contend any of the age-related comments she presents were made directly
about, or to, her. The attenuation is far more pronounced than in Reeves.
        Regarding age-related disparaging remarks made by any of Singing
River’s personnel, Lay fails to create “a genuine [dispute] of material fact
regarding the evidence presented to support [Singing River]’s legitimate, non-
discriminatory reason for [her] termination”. Berquist, 500 F.3d at 356.
                                       D.
        Lay makes additional points which we need not engage in-depth. While
Lay contends a majority of the released employees were older than age 40, as
reflected in the Singing River layoff-list in the summary-judgment record, she
provides no evidence regarding the overall age makeup of Singing River’s
employees, or the overall age makeup of new employees: we cannot determine
whether her assertion is statistically significant.     And, to the extent Lay
contends a supervisor expressed to another eliminated employee that Singing


                                       15
   Case: 16-60431     Document: 00514038340      Page: 16   Date Filed: 06/19/2017



                                  No. 16-60431
River wished he could stay, without making similar representations to Lay,
the expression is insignificant, as that employee’s position was still eliminated.
      In sum, like the plaintiff in Berquist, Lay “fails to raise a genuine
[dispute] of material fact regarding the evidence presented to support [Singing
River]’s legitimate, non-discriminatory reason for [her RIF retirement]”. 500
F.3d at 356 (also assuming arguendo a prima facie case).             Restated, a
reasonable factfinder would not return judgment for Lay regarding her claimed
wrongful termination for age discrimination, whether considering her
contentions that her same position was duplicated, that she was forced to
retire, or that Singing River’s decisionmakers made age-related discriminatory
comments.
                                       III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                       16